Title: Cotton Tufts to John Adams, 2 November 1778
From: Tufts, Cotton
To: Adams, John



Dear Sr.
Weymouth Nov. 2. 1778

I wrote to You the latter End of last July which I hope You have received before this Time, by what Vessel it was sent I am not able to say. We were then making Preparations for an Attack on Rhode Island, a fine Body of Troops were raised with great Expedition and furnished with every Thing necessary. On the 8th. of Augt. they landed on Rhode Island (under the Command of Genl. Sullivan) without Opposition the Enemy having deserted their outposts and retired to their main Fortress about a Mile from the Town. On the 9th. Our Army advanced, possessd themselves of an Eminence about 1 ½ Miles distance and went on to make regular Advances, every thing seemd to promise Success, Count De Estang covering the Seige with his Shipping and every thing was preparing for a general Attack, the Fleet to attack on one Side, a Body of the Counts Troops to enter the Town whilst our Army would act on another side. It was the general Opinion that a few Days would give them the entire Possession of the Enemys Works.—On the 12th. P.M. Howes Fleet from New York appeared off, Count De Estang immediately went in pursuit of them, Howe put to sea, the Count pursued the Chase. In the Night a most violent Storm at N.E. came on—the 13th the Storm was furious, the Wind blew almost an Hurricane, a more violent Wind and Rain I scarce ever remember, it threw down Fences, beat down the Corn and tore up many Trees, scarce any Apples were left on the Trees especially on the north East Side. Not a Twentieth part of the Cyder has been made this Year that has been made in the scarcest Season that I ever remember. In the Middle of September in every Orchard Many of the Trees on the north east side were in blow and green Apples are now to be found on many Trees. I saw several Rods of Province Rose Bushes three Weeks agone full blown, the Season having been very warm almost ever since the Storm.—But to return, the Siege was carried on with Vigour, the Return of the Fleet was dayly expected—this however did not take Place untill the 18th. or 19th. Their distant Appearance gave Joy, but when they came in they were found to be in a shatterd Condition, the Admirals ship dismasted in the Storm and the whole sufferd greatly, the Cesar missing (she parted from the Fleet and got into Boston). A Council was held on Board the Fleet and it was determined to sail for Boston and there refit. A Part of the Fleet could not be left, as their orders from the King were to keep together. This was rather mortifying to our Army. (However though the Fleet immediately set sail for Boston) the Seige was continued untill on the 28th. orders were given to remove all the Cannon, Stores &c. to Butts Hill about a Mile from the Ferry leaving behind a party of Men to amuse the Enemy. This was effected on the Evening of the 28th. without the Loss of any Thing. Towards Morning of the 29th. the whole Body of the Enemy came out, attacked the Party, they retreated the Enemy pursuing untill they approached near the main Body of our Army, which brought on a very obstinate Engagement. At length the Enemy gave Way and in their Turn retreated leaving many slain and Wounded. Intelligence of a large Reinforcement coming from New York induced General Sullivan on the 30th. to leave the Island which was accomplished without leaving any thing behind or without any Opposition from the Enemy. The Reinforcement arrived the next Day. The Enemys Account of their Loss during the Seige and the Battle of the 29th. is about 300—other Accounts say not much short of 1000. Ours amounted to about 200 as near as I can collect in the Slain, wounded and missing. I have given You as succinct an Account of this Expedition as I am able and should have enlarged had Time permitted. I hardly know an Event that gives us a more striking Proof that Providence gives Victory to whomsoever he will. A Storm shall block the best concerted Plan and the most promising Appearances shall end in Disappointment, Sic Deus voluit Amen.
The Convention Troops are orderd to the Back Parts of Maryland and Virginia and are to march this Week. This is said to be in consequence of General Clintons informing Genl. Washington that the Convention was broke and that his Master would not any longer pay for their Support.—This is the news of the Day, but of this You will have more authentic Intelligence.—Yours and our Connections are in Health. Remember me to Yr. Son. Accept the affectionate Regards of Yr. Friend.
